
	
		II
		111th CONGRESS
		1st Session
		S. 2770
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Act to
		  establish a Veterans Business Center program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Business Center Act of
			 2009.
		2.Veterans Business
			 Center programSection 32 of
			 the Small Business Act (15 U.S.C. 657b) is amended—
			(1)in subsection (f),
			 by inserting (other than subsections (g), (h), and (i)) after
			 this section; and
			(2)by adding at the
			 end the following:
				
					(g)Veterans
				Business Center program
						(1)In
				generalThe Administrator shall establish a Veterans Business
				Center program within the Administration to provide entrepreneurial training
				and counseling to veterans in accordance with this subsection.
						(2)DirectorThe
				Administrator shall appoint a Director of the Veterans Business Center program,
				who shall implement and oversee such program and who shall report directly to
				the Associate Administrator for Veterans Business Development.
						(3)Designation of
				Veterans Business CentersThe Director shall establish by
				regulation an application, review, and notification process to designate
				entities as veterans business centers for purposes of this section. The
				Director shall make publicly known the designation of an entity as a veterans
				business center and the award of a grant to such center under this
				subsection.
						(4)Funding for
				veterans business centers
							(A)Initial
				grantsThe Director is
				authorized to make a grant (hereinafter in this subsection referred to as an
				initial grant) to each veterans business center each year for
				not more than 5 years in the amount of $200,000.
							(B)Growth funding
				grantsAfter a veterans
				business center has received 5 years of initial grants under subparagraph (A),
				the Director is authorized to make a grant (hereinafter in this subsection
				referred to as a growth funding grant) to such center each year
				for not more than 3 years in the amount of $150,000. After such center has
				received 3 years of growth funding grants, the Director shall require such
				center to meet performance benchmarks established by the Director to be
				eligible for growth funding grants in subsequent years.
							(5)Center
				responsibilitiesEach veterans business center receiving a grant
				under this subsection shall use the funds primarily on veteran entrepreneurial
				development, counseling of veteran-owned small businesses through one-on-one
				instruction and classes, and providing government procurement assistance to
				veterans.
						(6)Matching
				fundsEach veterans business
				center receiving a grant under this subsection shall be required to provide a
				non-Federal match of 50 percent of the Federal funds such center receives under
				this subsection. The Director may issue to a veterans business center, upon
				request, a waiver from all or a portion of such matching requirement upon a
				determination of hardship. The Director may waive the matching funds
				requirement under this paragraph with respect to veterans business centers that
				serve communities with a per capita income less than 75 percent of the national
				per capita income and an unemployment rate at least 150 percent higher than the
				national average.
						(7)Targeted
				areasThe Director shall give
				priority to applications for designations and grants under this subsection that
				will establish a veterans business center in a geographic area, as determined
				by the Director, that is not currently served by a veterans business center and
				in which—
							(A)the population of
				veterans exceeds the national median of such measure; or
							(B)the population of veterans of Operation
				Iraqi Freedom or Operation Enduring Freedom exceeds the national median of such
				measure.
							(8)Training
				programThe Director shall
				develop and implement, directly or by contract, an annual training program for
				the staff and personnel of designated veterans business centers to provide
				education, support, and information on best practices with respect to the
				establishment and operation of such centers. The Director shall develop such
				training program in consultation with veterans business centers, the
				interagency task force established under subsection (c), and veterans service
				organizations.
						(9)Inclusion of
				other organizations in programUpon the date of the enactment of
				this subsection, each Veterans Business Outreach Center established by the
				Administrator under the authority of section 8(b)(17) and each center that
				received funds during fiscal year 2006 from the National Veterans Business
				Development Corporation established under section 33 and that remains in
				operation shall be treated as designated as a veterans business center for
				purposes of this subsection and shall be eligible for grants under this
				subsection.
						(10)Rural
				areasThe Director shall
				submit annually to the Administrator a report on whether a sufficient
				percentage, as determined by the Director, of veterans in rural areas have
				adequate access to a veterans business center. If the Director submits a report
				under this paragraph that does not demonstrate that a sufficient percentage of
				veterans in rural areas have adequate access to a veterans business center, the
				Director shall give priority during the 1-year period following the date of the
				submission of such report to applications for designations and grants under
				this subsection that will establish veterans business centers in rural
				areas.
						(11)Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this subsection $12,000,000 for
				fiscal year 2010 and $14,000,000 for fiscal year 2011.
						(h)Additional
				grants available to veterans business centers
						(1)Access to
				capital grant program
							(A)In
				generalThe Director of the
				Veterans Business Center program shall establish a grant program under which
				the Director is authorized to make, to veterans business centers designated
				under subsection (g), grants for the following:
								(i)Developing
				specialized programs to assist veteran-owned small businesses to secure capital
				and repair damaged credit.
								(ii)Providing informational seminars on
				securing loans to veteran-owned small businesses.
								(iii)Providing
				one-on-one counseling to veteran-owned small businesses to improve the
				financial presentations of such businesses to lenders.
								(iv)Facilitating the
				access of veteran-owned small businesses to both traditional and
				non-traditional financing sources.
								(v)Providing one-on-one or group counseling to
				owners of small business concerns who are members of the reserve components of
				the armed forces, as specified in
				section
				10101 of title 10, United States Code, to assist such owners to
				effectively prepare their small businesses for periods when such owners are
				deployed in support of a contingency operation.
								(vi)Developing specialized programs to assist
				unemployed veterans to become entrepreneurs.
								(B)Award
				sizeThe Director may not
				award a veterans business center more than $75,000 in grants under this
				paragraph.
							(C)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this paragraph $1,500,000 for each of fiscal years 2010 and 2011.
							(2)Procurement
				assistance grant program
							(A)In
				generalThe Director shall
				establish a grant program under which the Director is authorized to make, to
				veterans business centers designated under subsection (g), grants for the
				following:
								(i)Assisting
				veteran-owned small businesses to identify contracts that are suitable to such
				businesses.
								(ii)Preparing veteran-owned small businesses to
				be ready as subcontractors and prime contractors for contracts made available
				through the American Recovery and Reinvestment Act of 2009 (Public Law
				111–5) through training and business advisement, particularly
				with respect to the construction trades.
								(iii)Providing
				veteran-owned small businesses technical assistance with respect to the Federal
				procurement process, including assisting such businesses to comply with Federal
				regulations and bonding requirements.
								(B)Award
				sizeThe Director may not
				award a veterans business center more than $75,000 in grants under this
				paragraph.
							(C)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this paragraph $1,500,000 for each of fiscal years 2010 and 2011.
							(3)Service-disabled
				veteran-owned small business grant program
							(A)In
				generalThe Director shall
				establish a grant program under which the Director is authorized to make, to
				veterans business centers designated under subsection (g), grants for the
				following:
								(i)Developing outreach programs for
				service-disabled veterans to promote self-employment opportunities.
								(ii)Providing training to service-disabled
				veterans with respect to business plan development, marketing, budgeting,
				accounting, and merchandising.
								(iii)Assisting service-disabled veteran-owned
				small businesses to locate and secure business opportunities.
								(B)Award
				sizeThe Director may not
				award a veterans business center more than $75,000 in grants under this
				paragraph.
							(C)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this paragraph $1,500,000 for each of fiscal years 2010 and 2011.
							(i)Veterans
				entrepreneurial development summit
						(1)In
				generalThe Director of the
				Veterans Business Center program is authorized to carry out an event, once
				every two years, for the purpose of providing networking opportunities,
				outreach, education, training, and support to veterans business centers funded
				under this section, veteran-owned small businesses, veterans service
				organizations, and other entities as determined appropriate for inclusion by
				the Director. Such event shall include education and training with respect to
				improving outreach to veterans in areas of high unemployment.
						(2)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this subsection $450,000 for fiscal
				years 2010 and 2011.
						(j)Inclusion of
				surviving spousesFor
				purposes of subsections (g), (h), and (i) the following apply:
						(1)The term veteran includes a
				surviving spouse of the following:
							(A)A member of the
				Armed Forces, including a reserve component thereof.
							(B)A veteran.
							(2)The term veteran-owned small
				business includes a small business owned by a surviving spouse of the
				following:
							(A)A member of the
				Armed Forces, including a reserve component thereof.
							(B)A veteran.
							(k)Inclusion of
				reserve componentsFor
				purposes of subsections (g), (h), and (i) the following apply:
						(1)The term
				veteran includes a member of the reserve components of the Armed
				Forces as specified in
				section
				10101 of title 10, United States Code.
						(2)The term veteran-owned small
				business includes a small business owned by a member of the reserve
				components of the Armed Forces as specified in
				section
				10101 of title 10, United States
				Code.
						.
			3.Reporting
			 requirement for interagency task forceSection 32(c) of the Small Business Act
			 (15 U.S.C.
			 657b(c)) is amended by adding at the end the following:
			
				(4)ReportThe Administrator shall submit to Congress
				biannually a report on the appointments made to and activities of the task
				force.
				.
		4.Comptroller
			 General study of small business concerns owned and controlled by
			 veteransThe Comptroller
			 General shall carry out a study on the effects of this Act and the amendments
			 made by this Act on small business concerns owned and controlled by veterans
			 and submit to Congress a report on the results of such study. Such report shall
			 include the recommendations of the Comptroller General with respect to how this
			 Act and the amendments made by this Act may be implemented to more effectively
			 serve small business concerns owned and controlled by veterans.
		
